Citation Nr: 0201025	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  00-13 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1975 to 
April 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appellant provided oral testimony before the undersigned 
Member of the Board during a Video Conference hearing 
conducted in November 2001, a transcript of which has been 
associated with the claims file.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The appellant had active military service from June 1975 
to April 1981.  

3.  The appellant did not have active military service during 
a period of war.  


CONCLUSION OF LAW

The criteria for basic entitlement to VA nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 101(2), 1521 (West 1991); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 
3.8, 3.9 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Induction examination in February 1975 documented pes planus, 
and no other abnormalities.  Examination of the skin, chest, 
abdomen, anus, and rectum were all described as normal.  

Service medical records document treatment of gynecomastia 
and hemorrhoids during the veteran's active service after 
June 1975.  There is no documentation of medical treatment 
for either of these conditions, or any other medical 
problems, prior to June 1975.  

The appellant's record of service (DD Forms 214) establishes 
that he had active military service from June 1975 to April 
1981, with approximately three months and 24 days of prior 
inactive service.  

Prior to his current claim for pension, the veteran was 
granted service connection by the RO for hemorrhoids and a 
postoperative scar of the right breast (gynecomastia) in 
September 1981.  The grant of service connection for these 
disabilities was based in part on the RO's finding that these 
disabilities were incurred during the veteran's active 
service.  It was specifically found that hemorrhoids were 
treated in service in March 1978, and were noted on 
separation examination.  It was also noted that a scar on the 
right breast was found on separation examination and that an 
operation for gynecomastia had been performed in September 
1979.  

The appellant submitted a claim for pension in March 1999.  
Submitted with this claim was a Certification of Military 
Service (NA Form 13038) establishing that the appellant 
became a member of the Regular Army in February 1975 (this 
document was certified by VA as being an acceptable certified 
document under the 38 C.F.R. § 3.200 series).  It also 
specified, in pertinent part, that his active service began 
in June 1975.  

In May 1999 the appellant was notified by the RO that he was 
not eligible for pension benefits because he did not serve 
during a wartime period.  

The appellant appealed and submitted service records in 
support of his claim.  These records include a duplicate NA 
Form 13038 and a duplicate DD Form 214 that were already on 
file, as discussed above.  

They also include a DD Form 4 Enlistment Contract, Armed 
Forces of the United States.  This record specifies that the 
appellant was inducted into the Armed Forces in February 
1975, and that his status on induction was inactive duty.  It 
was specified on the second page that his active duty status 
would begin in June 1975.  

During a Video Conference hearing before the Board in 
November 2001, the appellant acknowledged that his active 
service began in June 1975, but contended that he actually 
signed up for the service in February 1975.  Tr., pp. 2-3.  
He went on to contend that he should be entitled to pension 
because he signed up for the service in February 1975 which 
was during the Vietnam War era.  Tr., pp. 4-5.  He noted that 
it was his intent at induction to immediately go on active 
duty but that his military occupation specialty (MOS) did not 
become available until June, thereby precluding him from 
entering active service at that time.  Tr., p. 5.  

Criteria

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the claimant 
have active military, naval or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a); 38 C.F.R. §§ 3.1, 3.6.

"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

"Active military, naval, and air service" also includes any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6(a).  

As noted above, entitlement to pension also requires that the 
appellant have served during a period of war.  38 C.F.R. 
§ 3.3(a)(3).  In this case, the pertinent period of war is 
the Vietnam era which was from August 5, 1964 through May 7, 
1975, inclusive.  38 C.F.R. § 3.2(f).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Analysis

The facts of this case are not in dispute.  The appellant has 
not disputed the dates of his service as they have been 
documented by service records, many of which were submitted 
by the appellant himself.  In general, there is no contention 
or evidence that the service as established by available 
service records is erroneous in such a way as to warrant a 
further request to the service department to verify or 
recertify additional military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).  

The appellant essentially contends that he should be entitled 
to pension because he was inducted into the Armed Forces in 
February 1975, during the Vietnam era, a period of war.  

While service records establish that the appellant was 
inducted into the Armed Forces in February 1975, they also 
clearly show that his status was inactive and that his active 
service did not begin until June 1975, after the end of the 
Vietnam era.  This evidence is binding on VA.  38 C.F.R. 
§§ 3.2, 3.203; see Duro, 2 Vet. App. at 532.

In addition, the Board notes that these service documents 
make no indication that the appellant's inactive duty from 
February 1975 to June 1975 included inactive duty for 
training.  Furthermore, even if such service were presumed to 
be inactive duty for training, it could not constitute active 
military service because the appellant has not been service 
connected for a disability incurred during this period of 
service; the RO has only service-connected the appellant for 
disabilities (hemorrhoids and a postoperative scar of the 
right breast) that were found to have been incurred during 
the appellant's active duty service between June 1975 and 
April 1981.  Therefore, it could not constitute active 
service even if it were found to have been inactive duty for 
training.  38 C.F.R. § 3.6(a).  

The Board has carefully reviewed the entire record in this 
case.  However, in light of the above, this is a case in 
which the law is dispositive; basic eligibility for pension 
is precluded based on the appellant's service because the 
appellant did not have active military service during a 
period of war.  Therefore, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Additional Matter: Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 46,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

In the case at hand, the Board is satisfied that the RO has 
provided sufficient assistance in this case, to the extent 
warranted.  

That is, the appellant was provided with notice of the laws 
and regulations pertaining to his claim, as well as notices 
advising him why he is not eligible for pension benefits.  He 
was also provided with a Statement of the Case applying the 
laws and regulations to the facts of his case, thereby 
explaining to him why he was not eligible for pension 
benefits under these laws.  He was also notified of his 
appellate rights.  

In light of the above, the Board concludes that the RO 
satisfied its duty to notify the appellant in this case.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required in this 
case because there is no reasonable possibility that it would 
aid in substantiating his claim.  This is because the 
appellant has been found to be ineligible for pension 
benefits by virtue of his lack of qualifying service; i.e., 
the lack of active military service during a period of war.  
Therefore, there is no reasonable possibility that any 
further assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. 45,620, 45,631 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(d)(1)).  

The Board also finds that the appellant is not prejudiced by 
its consideration of her claim pursuant to the VCAA in the 
first instance.  As set forth above, VA has already met any 
obligations to the appellant under the law.  Moreover, the 
appellant has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.  In view of the foregoing, the Board finds that the 
appellant will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Basic eligibility for nonservice-connected VA disability 
pension benefits is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  

We are in the process of updating the form to reflect changes 
in the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  In the meanwhile, please note 
these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

